Case 1:19-cv-00054-GNS-HBB Document 34 Filed 07/08/20 Page 1 of 7 PageID #: 129




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                           CIVIL ACTION NO. 1:19-CV-00054-GNS

 DWIGHT E. FAULKNER,                                                                   PLAINTIFF

 v.

 LARRY DALE MARTIN, et al.                                                         DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion to Dismiss (DN 21). This matter is

 now ripe for adjudication. For the reasons that follow, the motion is GRANTED IN PART and

 DENIED IN PART.

                                     I.     BACKGROUND

        A.      Statement of Facts

        This matter arises from the arrest, prosecution, and eventual release of Plaintiff Dwight E.

 Faulkner (“Faulkner”). (Notice Removal Ex. 1, at ¶¶ 13-29, DN 1-1 [hereinafter Compl.]). On

 December 1, 2014, Defendant Larry Dale Martin (“Officer Martin”), an officer of Defendant Horse

 Cave Police Department (“HCPD”), allegedly made false statements for the purpose of obtaining

 a warrant to search Faulkner’s home. (Compl. ¶¶ 3, 13). This warrant was executed that same day

 by Officer Martin; Defendant James Roberts (“Officer Roberts”), an officer of the HCPD; and

 Sean Henry (“Officer Henry”), Chief of Police of the HCPD. (Compl. ¶ 14). While executing the

 search warrant, the officers allegedly planted evidence at the scene and then used this false

 evidence as a pretext to arrest Faulkner. (Compl. ¶¶ 15-16). Faulkner was subsequently criminally

 charged in Hart District Court, Case Nos. 14-F-00173 and 15-CR-00016. (Compl. ¶16). In

 connection with these criminal charges, the officers obtained a warrant to freeze $105,965.36 held



                                                 1
Case 1:19-cv-00054-GNS-HBB Document 34 Filed 07/08/20 Page 2 of 7 PageID #: 130




 in Faulkner’s bank accounts. (Compl. ¶ 17). These funds remained frozen until April 20, 2018,

 when the charges against Faulkner were dismissed. (Compl. ¶¶ 18-19).

        B.       Procedural History

        On April 18, 2019, Faulkner initiated this 42 U.S.C. § 1983 lawsuit in Hart Circuit Court,

 Case No. 19-CI-00075, against Officer Roberts, Officer Martin, Officer Henry, Randall Curry as

 the Mayor of Horse Cave, HCPD, and the City of Horse Cave (collectively, the “Defendants”).

 (Compl. ¶¶ 2-8). Faulkner alleges a Section 1983 malicious prosecution claim, a state malicious

 prosecution claim, and a negligence claim. (Compl. ¶¶ 30-55). On April 30, 2019, Defendants

 removed the case to this Court. (Notice Removal, DN 1). On March 23, 2020, Officer Roberts

 and Officer Henry (collectively, the “Movants”) moved to dismiss. (Defs.’ Mot. Dismiss, DN 21).

                                        II.    JURISDICTION

        This Court has subject-matter jurisdiction of this matter based upon federal question

 jurisdiction. See 28 U.S.C. § 1331. In addition, the Court has supplemental jurisdiction over

 Plaintiffs’ state law claims. See 28 U.S.C. § 1367(a).

                                 III.     STANDARD OF REVIEW

        Generally, a complaint must contain “a short and plain statement of the claim showing that

 the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). In order to survive dismissal for failure

 to state a claim under Fed. R. Civ. P. 12(b)(6), “a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When

 considering the motion to dismiss, “a district court must (1) view the complaint in the light most

 favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

 G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d



                                                    2
Case 1:19-cv-00054-GNS-HBB Document 34 Filed 07/08/20 Page 3 of 7 PageID #: 131




 461, 466 (6th Cir. 2009)). In other words, “[a]ll factual allegations in the complaint must be

 presumed to be true, and reasonable inferences must be made in favor of the non-moving party.”

 Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th

 Cir. 2008) (citation omitted). Even so, the Court need not accept a party’s “bare assertion of legal

 conclusions.” Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995) (citation

 omitted). Ultimately, this inquiry is a “context-specific task that requires the reviewing court to

 draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

                                       IV.     DISCUSSION

        Movants put forward three arguments in their motion to dismiss: (1) the claims against the

 officer defendants are duplicative of the claims against the entity defendants; (2) the Section 1983

 claims for malicious prosecution are more appropriately brought under the Fourth Amendment

 rather than the Fourteenth Amendment; and (3) the state law claims for negligence are barred by

 the statute of limitations. (Defs.’ Mem. Supp. Mot. Dismiss 2, DN 21-1). The Court will consider

 each of these arguments in turn.

        A.      Duplicative Claims

        First, Movants contend that the claims against them in their official capacities are

 duplicative of the claims against their employers, the HCPD and the City of Horse Cave. (Defs.’

 Mem. Supp. Mot. Dismiss 3). Faulkner acknowledges that these claims are duplicative and does

 not object to their dismissal while the claims against the City of Horse Cave remain pending. (Pl.’s

 Resp. Defs.’ Mot. Dismiss 4, DN 24).

        “[O]fficial-capacity suits generally represent only another way of pleading an action

 against an entity of which an officer is an agent . . . .” Monell v. Dep’t of Soc. Servs. of City of

 N.Y., 436 U.S. 658, 691 n.55 (1978). As such, the official capacity claims against Movants are



                                                  3
Case 1:19-cv-00054-GNS-HBB Document 34 Filed 07/08/20 Page 4 of 7 PageID #: 132




 really against their employers, HCPD and the City of Horse Cave, both which are also named

 Defendants in this action. The claims against Movants in their official capacities are therefore

 duplicative of the claims against the police department and the city and are dismissed. See Owens

 v. Trulock, No. 1:18-CV-00167-GNS-HBB, 2020 WL 376658, at *2 (W.D. Ky. Jan. 23, 2020)

 (citations omitted); Thorpe ex rel. D.T. v. Breathitt Cty. Bd. of Educ., 932 F. Supp. 2d 799, 802

 (E.D. Ky. 2013) (citing Doe v. Claiborne Cty. By & Through Claiborne Cty. Bd. of Educ., 103

 F.3d 495, 509 (6th Cir. 1996)). In this Court’s discretion, the same fate befalls the official capacity

 claims against Movants based on state law. See Trulock, 2020 WL 376658, at *3 (dismissing

 official capacity claims under state law as duplicative).

        Faulkner may still, of course, pursue his Section 1983 claims against the entities and

 against Movants in their individual capacities.

        B.      Section 1983 Claims for Malicious Prosecution

        Second, Movants argue that Faulkner’s Section 1983 malicious prosecution claims are

 more properly brought under the Fourth Amendment, not the Fourteenth Amendment. (Defs.’

 Mem. Supp. Mot. Dismiss 5).1         Faulkner concedes that malicious prosecution is generally

 actionable under the Fourth Amendment, but he contends that the alleged actions of the officers

 here also violated the Fourteenth Amendment. (Pl.’s Resp. Defs.’ Mot. Dismiss 4).

        “Where a particular Amendment provides an explicit textual source of constitutional

 protection against a particular sort of government behavior, that Amendment, not the more



 1
   Movants also argue that Section 1983 is not itself a source of substantive rights, such that
 Faulkner has failed to state a claim for relief. (Defs.’ Mem. Supp. Mot. Summ. J. 5). This
 proposition on its face is, of course, correct. See Chapman v. Houston Welfare Rights Org., 441
 U.S. 600, 617 (1979) (“[I]t remains true that one cannot go into court and claim a ‘violation of §
 1983’—for § 1983 by itself does not protect anyone against anything.”). Yet, it has no bearing on
 the case at hand because Faulkner does not merely allege violations of Section 1983; rather, he has
 specifically alleged violations of his rights under the Fourth and Fourteenth Amendments.
                                                   4
Case 1:19-cv-00054-GNS-HBB Document 34 Filed 07/08/20 Page 5 of 7 PageID #: 133




 generalized notion of substantive due process, must be the guide for analyzing these claims.”

 Albright v. Oliver, 510 U.S. 266, 273 (1994) (internal quotation marks omitted) (quoting Graham

 v. Connor, 490 U.S. 386, 395 (1989)). Movants are correct that malicious prosecution claims are

 generally actionable under the Fourth Amendment. See Smith v. Williams, 78 F.3d 585, 1996 WL

 99329, at *4 (6th Cir. 1996) (dismissing a malicious prosecution claim based on the Fourteenth

 Amendment as more properly considered under the Fourth amendment.).

        Faulkner contends, however, that his allegation that Defendants “falsely planted evidence”

 is actionable under the Fourteenth Amendment under Jackson v. City of Cleveland, 925 F.3d 793

 (6th Cir. 2019). (Pl.’s Resp. Defs.’ Mot. Dismiss 4; Compl. ¶¶ 15-16). In Jackson, the Sixth

 Circuit stated that the “Due Process Clause of the Fourteenth Amendment is also ‘violated when

 evidence is knowingly fabricated and a reasonable likelihood exists that the false evidence would

 have affected the decision of the jury.’” Jackson, 925 F.3d at 815-16 (quoting Gregory v. City of

 Louisville, 444 F.3d 725, 737 (6th Cir. 2006)). As stated, Faulkner has pleaded both that Movants

 fabricated evidence and that this fabrication of evidence violated his right as guaranteed under the

 Fourteenth Amendment. (Compl. ¶¶ 15-16, 38). Faulkner has, therefore, sufficiently stated a

 claim under the Fourteenth Amendment for fabrication of evidence, not just a malicious

 prosecution claim under the Fourth Amendment. See Morris v. Boyd, 238 F.3d 422, 2000 WL

 1720621, at *3 (6th Cir. 2000) (“A claim of fabricated evidence is a constitutional tort distinct

 from malicious prosecution . . . .” (citation omitted)); see also Black v. Montgomery Cty., 835

 F.3d 358, 371 (3d Cir. 2016), as amended (Sept. 16, 2016) (“[A]n acquitted criminal defendant

 may have a stand-alone fabricated evidence claim against state actors under the due process clause

 of the Fourteenth Amendment if there is a reasonable likelihood that, absent that fabricated

 evidence, the defendant would not have been criminally charged.”); Madden v. Calvert, No. 1:16-



                                                  5
Case 1:19-cv-00054-GNS-HBB Document 34 Filed 07/08/20 Page 6 of 7 PageID #: 134




 CV-147-GNS, 2017 WL 374918, at *3 (W.D. Ky. Jan. 25, 2017) (allowing the plaintiff’s claim of

 fabrication of evidence “in violation of the due process and equal protection clauses of the

 Fourteenth Amendment” to proceed); McCauley v. Mayer, No. 3:13-CV-2115, 2015 WL 413805,

 at *7 (N.D. Ohio Jan. 30, 2015) (same).

        To conclude that Faulkner’s Fourteenth Amendment allegations fail merely because they

 fall under the malicious prosecution subheading of the Complaint would be to exalt form over

 substance. Faulkner’s claims may proceed under both the Fourth Amendment and the Fourteenth

 Amendment.

        C.      Statute of Limitations

        Movants next contend that Faulkner’s state law claim for negligence is barred by the statute

 of limitations. (Defs.’ Mem. Supp. Mot. Dismiss 6). A federal court evaluating a state law claim

 must apply the statute of limitations law of the forum state. Curtis v. State Farm Fire & Cas. Co.,

 617 F. App’x 517, 518 (6th Cir. 2015). In Kentucky, a state law action for negligence that causes

 personal injury is subject to a one-year statute of limitations, KRS 413.140(1)(a), and an action for

 negligence that causes damage to personal property is subject to a two-year statute of limitations,

 KRS 413.125. See Newberry v. Serv. Experts Heating & Air Conditioning, LLC, 806 F. App’x

 348, 356 (6th Cir. 2020). Generally speaking, a claim accrues for limitations purposes when a

 defendant’s “conduct causes injury that produces loss or damage.” Abel v. Austin, 411 S.W.3d

 728, 736 (Ky. 2013) (citations omitted). Alternatively, “the statute begins to run on the date of the

 discovery of the injury, or from the date it should, in the exercise of ordinary care and diligence,

 have been discovered.” Hackworth v. Hart, 474 S.W.2d 377, 379 (Ky. 1971).

        In the present case, Defendants allegedly wrongfully searched Faulkner’s home, planted

 evidence, arrested him, and then had him falsely charged—all in December 2014. (Compl. ¶¶ 13-



                                                  6
Case 1:19-cv-00054-GNS-HBB Document 34 Filed 07/08/20 Page 7 of 7 PageID #: 135




 16). This action was not initiated in Hart Circuit Court until April 18, 2019. As such, regardless

 of whether KRS 413.140 or KRS 413.125 is applied, Faulkner’s negligence claims are barred by

 the statute of limitations. Faulkner concedes this point, and his negligence claims against Officer

 Roberts and Officer Henry are thereby dismissed. (Pl.’s Resp. Defs.’ Mot. Dismiss 4).

                                      V.     CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motion to

 Dismiss (DN 21) is GRANTED IN PART and DENIED IN PART. Faulkner’s official capacity

 claims and negligence claims against Movants are dismissed. All other claims may proceed.




 cc:    counsel of record                                             July 8, 2020




                                                 7
